PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

		Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number:  16/048,004
Filing Date: July 27, 2018
Appellant(s): Gleicher et al.



__________________
Robert J. Hess
For Appellant


EXAMINER'S ANSWER




January 23, 2021, and the response to the Notification of Non-Compliant Appeal Brief of February 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal 
The following ground(s) of rejection are applicable to the appealed claims:
	
Status of the Claims
	Claims 1-21 are pending and examined.

Claim Rejections - 35 USC § 112
Claims 2-4, 10, 15, and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims rejected herein include the phrase “further consisting of” and in these claims there is a limitation being added that broadens the close-ended language of the claims from which it depends because in its’ broadest form could not include additional steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peixoto et al., “The Effects of Dehydroepaindrosterone on Sexual Function: A Systematic Review,” Climacteric. 2017 Apr;20(2):129-137, in view of Casson et al., “Delivery of dehydroepiandrosterone to premenopausal women: Effects of Micronization and nonoral administration,” Am J Obstet Gynecol, Vol 172, Number 2, 1996, and in further view of Kreppner et al., (US2013/0040923).
Peixoto teaches: “DHEA improved aspects such as sexual interest, lubrication, pain, arousal, orgasm, and sexual frequency.  Its effect was better in populations with sexual dysfunction, especially in perimenopausal and postmenopausal women.” See Abstract.  Peixoto explains that DHEA is an agent that increase those parameters that define sexual function/dysfunction in perimenopausal women.   The method imposed in this study was to assess eligible individuals when they used DHEA for any reason and had an aspect of sexual function assessed.  Peixoto concluded: Considering the studies currently published, DHEA is effective in improving several aspects of sexual function.
Peixoto does not teach using micronized DHEA.
Casson explains that micronization of DHEA diminishes the bioconversion to testosterone.  Micronization increases the AUC ratios for DHEA-S/DHEA and DHEA-S/testosterone.  Oral administration of DHEA would otherwise produce high testosterone levels.  Micronization is shown to modify absorption and biotransformation of exogenous DHEA in premenopausal women. See p652, 3rd full par.  Demonstration of the beneficial effects of micronization opens avenues of research to address more promising DHEA replacement therapies. See p563, final par.  Casson indicates: “a 50 mg oral dose of oral micronized or unmicronized DHEA once a day to a premenopausal women with low endogenous adrenal androgens may be adequate to elevate serum DHEA-S to the upper normal range, with only slight elevation of T.” See p653.  Additionally, low-dose DHEA replacement in postmenopausal women has been described and the effects of DHEA may also be operative before menopause, such that low-dose administration of DHEA may also be beneficial to premenopausal women with low endogenous androgen levels, e.g.   
	Peixoto and Casson do not teach using FSDS-R and/or FSFI.
Kreppner teaches diagnosing women with female orgasmic disorder required a score on the FSDS-R of greater than 11. See par. 312.  Women also need an FSFI score of less than 26.55, which is similar to the 25.7 instantly claimed.  Premenopausal women are included in the inclusion criteria.  The inclusion screening visit included administering the FSFI and FSDS-R tests. See par. 351.  Micronized testosterone was administered to treat subjects with HSDD or anorgasmia. See prior art claims 15 and 16.  Particles sized can be as small as 0.5 microns. See par. 219.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Peixoto, Casson, and Kreppner to arrive at the claimed methods.  One would be motivated to do so because Kreppner teaches using FSFI and FSDS-R to identify and evaluate a subject for treatment with DHEA and Casson indicates that treatment can include an oral dosage of 50 mg, e.g.  Peixoto teaches treatment wherein therapy is monotherapy with a sole active agent being DHEA.  There is no reason to believe that administering the same agent at the same concentrations to the same subject population would have anything other than a same or substantially similar result.  Further, Casson explains why it is beneficial to utilize a micronized form of DHEA.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of Peixoto, Casson, and Kreppner.  Merely calculating a score online does can include using an online calculator or merely viewing a score that is added up in a subject’s head.  This is not a patentable distinction over a score calculated in view of the teachings of the prior art that also teach calculating a score.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peixoto et al., “The Effects of Dehydroepaindrosterone on Sexual Function: A Systematic Review,” Climacteric. 2017 Apr;20(2):129-137, in view of Casson et al., “Delivery of dehydroepiandrosterone to premenopausal women: Effects of Micronization and nonoral administration,” Am J Obstet Gynecol, Vol 172, Number 2, 1996, and in further view of Kreppner et al., (US2013/0040923), and in further view of Lehman et al., (US2006/0270642).
Peixoto teaches: “DHEA improved aspects such as sexual interest, lubrication, pain, arousal, orgasm, and sexual frequency.  Its effect was better in populations with sexual dysfunction, especially in perimenopausal and postmenopausal women.” See Abstract.  Peixoto explains that DHEA is an agent that increase those parameters that define sexual function/dysfunction in perimenopausal women.   The method imposed in this study was to assess eligible individuals when they used DHEA for any reason and had an aspect of sexual function assessed.  Peixoto concluded: Considering the studies currently published, DHEA is effective in improving several aspects of sexual function.
Peixoto does not teach using micronized DHEA.
Casson explains that micronization of DHEA diminishes the bioconversion to testosterone.  Micronization increases the AUC ratios for DHEA-S/DHEA and DHEA-S/testosterone.  Oral administration of DHEA would otherwise produce high testosterone levels.  Micronization is shown to modify absorption and biotransformation of exogenous DHEA in premenopausal women. See p652, 3rd full par.  Demonstration of the beneficial effects of micronization opens avenues of research to address more promising DHEA replacement therapies. See p563, final par.  Casson indicates: “a 50 mg oral dose of oral micronized or unmicronized DHEA once a day to a premenopausal women with low endogenous adrenal androgens may be adequate to elevate serum DHEA-S to the upper normal range, with only slight elevation of T.” See p653.  Additionally, low-dose DHEA replacement in postmenopausal women has been described and the effects of DHEA may also be operative before menopause, such that low-dose administration of DHEA may also be beneficial to premenopausal women with low endogenous androgen levels, e.g.   
	Peixoto and Casson do not teach using FSDS-R and/or FSFI.
Kreppner teaches diagnosing women with female orgasmic disorder required a score on the FSDS-R of greater than 11. See par. 312.  Women also need an FSFI score of less than 26.55, which is similar to the 25.7 instantly claimed.  Premenopausal women are included in the inclusion criteria.  The inclusion screening visit included administering the FSFI and FSDS-R tests. See par. 351.  Micronized testosterone was administered to treat subjects with HSDD or anorgasmia. See prior art claims 15 and 16.  Particles sized can be as small as 0.5 microns. See par. 219.  
Peixoto, Casson, and Kreppner do not teach transdermal administration of testosterone.
Lehman teaches treating a female subject in need of testosterone with an amount of about 0.05 mg to 2.4 mg testosterone transdermally wherein the amount is dispensed by a pressure-operable pump. See prior art claims 1, 2, 5, and 15, among others.  Such condition for treatment include subjects with HSDD. See par. 5, e.g.  Administration includes topical, transdermal, and others. See par. 6.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Peixoto, Casson, Kreppner, and Lehman to arrive at the claimed methods.  One would be motivated to do so because Kreppner teaches using FSFI and FSDS-R to identify and evaluate a subject for treatment with DHEA and Casson indicates that treatment can include an oral dosage of 50 mg, e.g.  Peixoto teaches treatment wherein therapy is monotherapy with a sole active agent being DHEA.  There is no reason to believe that administering the same agent at the same concentrations to the same subject population would have anything other than a same or substantially similar result.  Further, Casson explains why it is beneficial to utilize a micronized form of DHEA.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of Peixoto, Casson, and Kreppner.  Even further, Lehman teaches treating a subject with HSDD with transdermal testosterone at the claimed concentration.  One would employ combination therapy with view of the teachings to utilize both DHEA and testosterone to treat subjects with HSDD, among other conditions.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of the cited prior art.  Merely calculating a score online does can include using an online calculator or merely viewing a score that is added up in a subject’s head.  This is not a patentable distinction over a score calculated in view of the teachings of the prior art that also teach calculating a score.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peixoto et al., “The Effects of Dehydroepaindrosterone on Sexual Function: A Systematic Review,” Climacteric. 2017 Apr;20(2):129-137, in view of Vasco et al., (U.S. Pat. No. 9,572,848) (filed March 25, 2015), in view of Casson et al., “Delivery of dehydroepiandrosterone to premenopausal women: Effects of Micronization and nonoral administration,” Am J Obstet Gynecol, Vol 172, Number 2, 1996, and in further view of Kreppner et al., (US2013/0040923), and in view of Lehman et al., (US2006/0270642).
Peixoto teaches: “DHEA improved aspects such as sexual interest, lubrication, pain, arousal, orgasm, and sexual frequency.  Its effect was better in populations with sexual dysfunction, especially in perimenopausal and postmenopausal women.” See Abstract.  Peixoto explains that DHEA is an agent that increase those parameters that define sexual function/dysfunction in perimenopausal women.   The method imposed in this study was to assess eligible individuals when they used DHEA for any reason and had an aspect of sexual function assessed.  Peixoto concluded: Considering the studies currently published, DHEA is effective in improving several aspects of sexual function.
Vascoe teaches compositions for treating sexual dysfunction, including sexual arousal disorder, female orgasmic disorder, or hypoactive sexual desire disorder (HSDD). See prior art claim 15.  Disorders to be treated also include androgen deficiency.  Such treatment includes administration of DHEA.  Further, Vascoe uses FSFI to quantify need. See Figures 7-14.  Women were identified as mid-functioning and low-functioning based on FSFI scores that were each lower than 25.7.  The method of treatment entails treatment for at least 30 days, at least 60 days, and at least 90 days. See prior art claims 12-14.  According to Figure 8, the full scale mean is lower than 25.7 for Groups I and II.  Further, Figure 16 shows androgen deficiencies that subside with treatment over long periods of at least 30 days, at least 60 days, and at least 90 days.  Treatment showed substantial improvement over time.  The dosage of DHEA is 0 mg to 100 mg. See col. 8, line 48.  Further, 50 mg DHEA can be used, as well as 25 mg to 50 mg depending on the embodiment. See col. 8, lines 59 and 64.
Peixoto and Vasco do not teach using micronized DHEA.
Casson explains that micronization of DHEA diminishes the bioconversion to testosterone.  Micronization increases the AUC ratios for DHEA-S/DHEA and DHEA-S/testosterone.  Oral administration of DHEA would otherwise produce high testosterone levels.  Micronization is shown to modify absorption and biotransformation of exogenous DHEA in premenopausal women. See p652, 3rd full par.  Demonstration of the beneficial effects of micronization opens avenues of research to address more promising DHEA replacement therapies. See p563, final par.  Casson indicates: “a 50 mg oral dose of oral micronized or unmicronized DHEA once a day to a premenopausal women with low endogenous adrenal androgens may be adequate to elevate serum DHEA-S to the upper normal range, with only slight elevation of T.” See p653.  Additionally, low-dose DHEA replacement in postmenopausal women has been described and the effects of DHEA may also be operative before menopause, such that low-dose administration of DHEA may also be beneficial to premenopausal women with low endogenous androgen levels, e.g.   
	Peixoto, Vasco, and Casson do not teach using FSDS-R and/or FSFI.
Kreppner teaches diagnosing women with female orgasmic disorder required a score on the FSDS-R of greater than 11. See par. 312.  Women also need an FSFI score of less than 26.55, which is similar to the 25.7 instantly claimed.  Premenopausal women are included in the inclusion criteria.  The inclusion screening visit included administering the FSFI and FSDS-R tests. See par. 351.  Micronized testosterone was administered to treat subjects with HSDD or anorgasmia. See prior art claims 15 and 16.  Particles sized can be as small as 0.5 microns. See par. 219.  
Peixoto, Vasco, Casson, and Kreppner do not teach transdermal administration of testosterone.
Lehman teaches treating a female subject in need of testosterone with an amount of about 0.05 mg to 2.4 mg testosterone transdermally wherein the amount is dispensed by a pressure-operable pump. See prior art claims 1, 2, 5, and 15, among others.  Such condition for treatment include subjects with HSDD. See par. 5, e.g.  Administration includes topical, transdermal, and others. See par. 6.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Peixoto, Vasco, Casson, Kreppner, and Lehman to arrive at the claimed methods.  One would be motivated to do so because Vascoe and Kreppner teach using FSFI and FSDS-R to identify and evaluate a subject for treatment with DHEA.  Vasco and Casson teach treatment with a dosage that includes 25 mg and 50 mg.  Further, Casson explains why it is beneficial to utilize a micronized form of DHEA.  Kreppner also teaches female orgasmic disorder and identifying subjects with FSDS-R score of greater than 11.  Lehman teaches treating HSDD with transdermal testosterone at the claimed dosage.  Overall, the use of FSFI and FSDS-R questionnaires to identify a subject with HSDD or female orgasmic disorder is known in the art.  Similarly, treating these same subjects with DHEA and/or testosterone is also known.  Moreover, the claimed concentration of DHEA for administration and testosterone for administration are also known.  Absent evidence to the contrary, administering the same agent to the same subject population will yield the same or a substantially similar result.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of the cited prior art.  Merely calculating a score online does can include using an online calculator or merely viewing a score that is added up in a subject’s head.  This is not a patentable distinction over a score calculated in view of the teachings of the prior art that also teach calculating a score.
	As such, no claim is allowed.

The Examiner’s Response to Appellant’s Argument begins at the top of the following page 13.










 (2) Response to Argument
Appellant summarizes the prosecution history and previous Office Actions.  On page 9, Appellant begins rebutting the Final Office Action.  This is where the Examiner’s Response begins.
Appellant argues that the Peixoto reference (i.e., “Peixoto”) is not proper art and that Peixoto does not explicitly teach that components other than DHEA are not required.  Appellant argues that Peixoto is just a review and Peixoto “does not teach anything new.”
The examiner explains with more elaboration below how Peixoto came to the following conclusion: 
 “DHEA improved aspects such as sexual interest, lubrication, pain, arousal, orgasm and sexual frequency.  Its effect was better in populations with sexual dysfunction, especially in perimenopausal and postmenopausal women.”
The abstract of Peixoto is set forth below:

    PNG
    media_image2.png
    470
    1188
    media_image2.png
    Greyscale

The examiner notes that each of the references studied and identified by Peixoto were discussed thoroughly by the listed authors of this review article in arriving at the Results and Conclusions set forth above.  For the clarity of record, a complete copy of “Peixoto et al., The Effects of Dehydroepaindrosterone on Sexual Function: A Systematic Review,’’ Climacteric. 2017 Apr;20(2):129-137.”, is provided along with instant Examiner’s Answer. It is noted that the Peixoto et al. reference has been listed on the 892 form mailed on 06/25/2021, but with only the abstract provided of the record then. More detailed discussions of Peixoto et al. reference cited below are solely in response to Appellant’s arguments in the Appeal Brief filed on 01/23/2021, and these additional citations are not required for the maintained 103 rejections documented in the Final Office Action mailed on 06/25/2020.
	Peixoto is based on the hypothesis that “individuals with sexual dysfunction can improve aspects of sexual dysfunction through the use of DHEA.” See p129, 5th par.  The study by Peixoto was performed by independent reviewers and included a risk bias analysis to identify objective references on the use of DHEA in treating sexual dysfunction.  Out of 183 identified references, 38 qualified for the study and 20 articles reported positively (See p130, left column, Results section).  “DHEA treatment has been shown to be effective predominantly in samples with sexual dysfunction.” (See page130, col. 2, 1st par).  More specifically, in one study 10% of the women treated with 50 mg/day DHEA for 12 months had testosterone levels that ended up exceeding those during menstruation. (See p130, col. 2, par. 5th).The following was explained (page 131, col. 1, par. 2nd):  	

    PNG
    media_image3.png
    170
    438
    media_image3.png
    Greyscale

Peixoto also explains:

    PNG
    media_image4.png
    187
    442
    media_image4.png
    Greyscale

See  page 131, col. 2, par. 1st.

The Discussion section of Peixoto’s analysis concludes the following:

    PNG
    media_image5.png
    212
    444
    media_image5.png
    Greyscale

See p. 134, col. 2, par. 2nd.

	Peixoto even analyzed the specifics of methods of treatment.  For example, Peixoto explains that “the most commonly used dose was between 50 and 100 mg/day in oral form.  However, DHEA also demonstrated its effectiveness in studies with doses starting at 10 mg/day.” (See page 135, 1st full par.)
	As such, it is unequivocal that Peixoto performed a study and came to conclusions based on objective analysis and research in the field, and that the predominant understanding of those POSA is that DHEA will treat the claimed subject population at the claimed dosages without any other active agent.  
	The examiner notes that DHEA is taught (without other components) to improve female sexual function and moreover- to improve the specific parameters taught to contribute to the Female Sexual Function Index (FSFI) baseline score as claimed in dependent claim 5. 
	The examiner also notes that Peixoto is proper prior art and Peixoto is enabled because it teaches a person of ordinary skill in the art how to make and use the invention through nothing more than routine experimentation.
	Appellant notes, “Indeed, presumably, the examiner already conducted a prior art search several times and, presumably found whatever Peixoto found.”
The examiner is not clear what Appellant intends by this argument.  The examiner applied Peixoto in view of amendments to the claims Appellant made in response to the examiner’s Non-Final Office Action.  Moreover, this argument does not refute the teachings of Peixoto.  Appellant appears to be refuting the process of examination with assumptions based on conjecture as to what the examiner understood at particular times during prosecution.  This argument is irrelevant to the application of prior art to the instant claims.

On pages 12-14 of Appeal brief filed on 01/23/2021, Appellant again argues that Peixoto is not proper prior art.  Appellant states that Peixoto is not credible research.  Further, a person of ordinary skill in the art would view Peixoto as merely a starting point.  Appellant argues that the scientific community view literature reviews as a foundation for further research.
The examiner notes that the authors of Peixoto et al. from Universities (Federal University of Rio de Janeiro and Dom Bosco Catholic University) in various academic setting (Institute of Psychiatry and Translational Research Group in Mental Health) are certainly qualified as “a person of ordinary skill in the art” collectively, and Peixoto et al. clearly teaches DHEA is effective in treating the claimed subject population by improving those specific parameters claimed.  
The examiner notes that DHEA is taught to have a specific effect.  There is no reason for a skilled artisan to assert that other active ingredients are required based on the teachings of Peixoto et al.

Appellant argues that the examiner admits that Peixoto does not teach all of the claimed limitations.
The examiner notes that this is the reason that a combination of references are applied in the § 103 obviousness rejections.

Appellant argues the teachings of Vasco (recited as a second reference in the third maintained 103 rejection of the record,) as insufficient.
The examiner notes that Vasco (US 9,572,848) is directed to “Composition of Matter for Sexual Dysfunction” and provides teachings to identify a claimed subject with a claimed FSFI (Female Sexual Function Index) (See page 10-11 of Final OA mailed on 06/25/2020).  Such teaching is relevant and is proper to combine with a reference that teaches a treatment for a claimed condition. 

Appellant alleges unexpected results.
Appellant alleges unexpected results of treating a claimed subject with DHEA.  
The examiner has responded to all assertions of unexpected results during the prosecution of the instant application.  The examiner notes that unexpected results means unexpectedly superior as compared to the closest prior art (i.e. the Peixoto reference).
In this instance, Peixoto teaches using DHEA on the claimed subject population and “DHEA improved aspects such as sexual interest, lubrication, pain, arousal, orgasm and sexual frequency.  As such, unexpected results must hinge on something other than the administration of DHEA to a claimed subject as this is taught.

Appellant argues that this unexpected result was never rebutted by the examiner.
The examiner notes that Appellant amended the claims on June 1, 2020, in response to the Office Action of March 30, 2020.  Further, the examiner cited Peixoto for the first time in the Final Action of June 25, 2020, and the 103 rejections documented therein are necessitated by claim amendments filed on 06/01/2020.  As such, since Peixoto has been cited and since Appellant most recently amended the claims, there has been no relevant unexpected results presented by Appellant.  More importantly, there has been no comparison to the closest prior art and the cited prior art teaches administration of the claimed agent to the claimed subject.  As such, unexpected results have not been shown for the record as compared to the closest prior art.  Unexpected results does not merely mean that Appellant was surprised. 

Appellant argues that the unexpected results are that the subject identified as having the claimed scores are treated with DHEA.  In particular, Appellant claims an FSFI score of less than 25.7 and an FSDFS-R score of 11 or higher.
The examiner notes that Kreppner is a reference cited for teaching these limitations.  Kreppner teaches diagnosing women with female orgasmic disorder required a score on the FSDS-R of greater than 11. See par. 312.  Women also need an FSFI score of less than 26.55, which overlaps significantly with “less than 25.7” instantly claimed.  Premenopausal women are included in the inclusion criteria.  
As such, the claimed criteria is almost identically taught to identify the claimed subject population.  This identifies a subject with female orgasmic disorder.  In other words, the claimed assessments and claimed treatments are known to identify and treat a claimed subject.  Therefore, unexpected results are not shown as compared to the closest prior art. 

With respect to the rejection under § 112, Appellant argue that dependent claims using the phrase “further consisting of” are acceptable because other patents appear to use this language.
The examiner notes that this is an argument as to what others are doing rather than an argument as to the propriety of the instant claims.  It is noted claims of any given unrelated cases are evaluated for each case in light of specification of each case. In instant application, the Examiner maintains the position that the phrase “further consisting of” recited in a given dependent claim of claims 2-4, 10, 15 and 17-19 of instant application is determined to be not further limiting of a close-ended claim from which it depends.
For the reasons set forth above, the examiner respectfully disagrees with Appellant’s legal conclusion.

In conclusion, the following should be noted:
	The instant claims do not set forth proper unexpected results as compared to the closest prior art.  The instant claims contain two parts.  One part is administration of DHEA as a sole agent to an identified subject.  The second part is using an index score to identify the subject.  A proper prima facie showing is established because the claimed agent is taught to treat a claimed subject and improve each of those parameters that are known to contribute to the claimed index score.  Further, the threshold for identification of a subject in need of treatment with DHEA is taught by Kreppner and includes almost identical scores for identifying a claimed subject.  The Appeal Brief of January 23, 2021, is primarily predicated on the argument that Peixoto is not a proper prior art reference.  As explained above, this is not the case. 
For the reasons, set forth supra and those previously made of record the rejection of claims 1-21 remains proper.

Respectfully submitted,
/JARED BARSKY/Primary Examiner, Art Unit 1628     

                                                                                                                                                                                                   Conferees:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.